DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Regarding the amendment filed 06/03/2020: Claims 1-14 are pending, Claims 15-20 have been withdrawn.
Applicant's election without traverse of the restriction in the reply filed on 11/20/2020 is acknowledged.   A complete response to this action requires cancelling the withdrawn claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, the limitations of “a water tree” are in both lines 13 and 16. It is unclear if these limitations are the same water tree or further related to the limitation of “water trees” in line 1.  
Regarding claim 7, the limitations of “a water tree” are in both lines 1 and 2. It is unclear if these limitations are the same water tree or further related to the original limitation of “a water tree” and “water trees” in claim 1.  
Claims 2-6 and 8 are rejected for depending from rejected claim 1.
Regarding claim 9, the limitations of “a water tree” are in both lines 13 and 16. It is unclear if these limitations are the same water tree or further related to the limitation of “water trees” in line 1.  
Regarding claim 13, the limitations of “a water tree” are in both lines 1 and 2. It is unclear if these limitations are the same water tree or further related to the original limitation of “a water tree” and “water trees” in claim 9.  
Claims 10-12 and 14 are rejected for depending from rejected claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Burkes et al (Burkes, Klaehn W., Elham B. Makram, and Ramtin Hadidi. "Water tree detection in underground cables using time domain reflectometry." IEEE Power and Energy Technology Systems Journal 2.2 (2015): 53-62, cited in IDS heretofore referred to as Burkes).

Regarding claim 1, Burkes teaches a system for detecting water trees in branching underground electrical cables (Burkes; Section III. Water Tree Detection Method Using TDR), the system comprising: a pulse generator configured to inject a pulse (Burkes; Fig. 4, Element 28; Section Vi. Pulse Generator) into a first underground cable (Burkes; Fig. 4, Element Cable 1) that branches into a second underground cable (Burkes; Fig. 4, Element Cable 2) and a third underground cable (Burkes; Fig. 4, Element Cable 3); a first sensor associated with the first underground cable (Burkes; Section VIII. Case Studies; Burkes teaches a sensor is placed at the beginning of each cable); a second sensor associated with the second underground cable (Burkes; Section VIII. Case Studies; Burkes teaches a sensor is placed at the beginning of each cable); a third sensor associated with the third underground cable (Burkes; Section VIII. Case Studies; Burkes teaches a sensor is placed at the beginning of each cable); and a control device configured to perform operations (Burkes; Section IX. Conclusion; Burkes teaches a computer is used to process all signals), the operations comprising: obtaining a first signal associated with the first sensor (Burkes; Section VIII. Case Studies; Burkes teaches a sensor obtains a signal); obtaining a second signal associated with the second sensor (Burkes; Section VIII. Case Studies; Burkes teaches a sensor obtains a signal); obtaining a third signal associated with the third sensor (Burkes; Section VIII. Case Studies; Burkes teaches a sensor obtains a signal); determining a lead-lag relationship between the second signal and the third signal (Burkes; Section VIII. Case Studies, subsection B; Burkes teaches signals are subtracted from each other to determine a relationship); determining presence of a water tree within at least one of the second underground cable and the third underground cable based on the lead-lag 

Regarding claim 2, Burkes teaches the system of claim 1, wherein the pulse generator injects the pulse into the first underground cable via a capacitive test point of a load-break connector that is coupled to the first underground cable (Burkes; Section III. Water Tree Detection Method Using TDR; Burkes teaches injecting the pulse at the cable joint after the cables capacitance has been determined, i.e. the load-break connector of a capacitive test point).

Regarding claim 3, Burkes teaches the system of claim 1, wherein the second signal comprises: a first reflected pulse occurring after the pulse enters the second underground cable (Burkes; Section VIII. Case Studies, subsection B); and a second reflected pulse occurring after the first reflected pulse (Burkes; Section VIII. Case Studies, subsection B and Fig. 9).

Regarding claim 4, Burkes teaches the system of claim 3, wherein the first reflected pulse is inverted relative to the second reflected pulse (Burkes; Section VIII. Case Studies, subsection B and Fig. 10).

Regarding claim 5, Burkes teaches the system of claim 3, wherein the third signal comprises: a first reflected pulse occurring after the pulse enters the third underground cable (Burkes; Section VIII. Case Studies, subsection B); and a second reflected pulse occurring after the first reflected pulse of the third signal (Burkes; Section VIII. Case Studies, subsection B).

Regarding claim 6, Burkes teaches the system of claim 5, wherein: the first reflected pulse of the second signal leads the first reflected pulse of the third signal (Burkes; Section VIII. Case Studies, subsection B); and the lead-lag relationship indicates the second signal leads the third signal (Burkes; Section VIII. Case Studies, subsection B and Fig. 10).

Regarding claim 7, Burkes teaches the system of claim 6, wherein determining presence of a water tree comprises determining a location of a water tree within the second underground cable based, at least in part, on a time difference between the first and second reflected pulses of the second signal (Burkes; Section VIII. Case Studies, subsection B; Burkes teaches signals are subtracted from each other to determine a relationship).

Regarding claim 8, Burkes teaches the system of claim 7, wherein generating the one or more control actions comprises generating a notification associated with repairing or replacing the second underground cable (Burkes; Section VII. Cable Monitoring Algorithm for a Distribution Feeder; Burkes teaches determining the size of the water tree to determine if it should be replaced).

Regarding claim 9, Burkes teaches a method for detecting water trees in branching underground electrical cables (Burkes; Section III. Water Tree Detection Method Using TDR) comprising a first underground cable (Burkes; Fig. 4, Element Cable 1) that branches into a second underground cable (Burkes; Fig. 4, Element Cable 2) and a third underground cable (Burkes; Fig. 4, Element Cable 3), the method comprising: injecting, by a pulse generator, a pulse into the first underground cable (Burkes; Fig. 4, Element 28; Section Vi. Pulse Generator); obtaining, at one or more processors (Burkes; Section IX. Conclusion; Burkes teaches a computer is used to process all signals), a first signal associated with a first 

Regarding claim 10, Burkes teaches the method of claim 9, wherein the second signal comprises: a first reflected pulse occurring after the pulse enters the second underground cable (Burkes; Section VIII. Case Studies, subsection B); and a second reflected pulse occurring after the first reflected pulse (Burkes; Section VIII. Case Studies, subsection B and Fig. 9).

Regarding claim 11, Burkes teaches the method of claim 10, wherein the third signal comprises: a first reflected pulse occurring after the pulse enters the third underground cable (Burkes; Section VIII. Case 

Regarding claim 12, Burkes teaches the method of claim 11, wherein: the first reflected pulse of the second signal occurs before the first reflected pulse of the third signal (Burkes; Section VIII. Case Studies, subsection B); and the lead-lag relationship indicates the second signal leads the third signal (Burkes; Section VIII. Case Studies, subsection B and Fig. 10).

Regarding claim 13, Burkes teaches the method of claim 12, wherein determining presence of a water tree comprises determining a location of a water tree within the second underground cable based, at least in part, on a time difference between the first and second reflected pulses of the second signal (Burkes; Section VIII. Case Studies, subsection B; Burkes teaches signals are subtracted from each other to determine a relationship).

Regarding claim 14, Burkes teaches the method of claim 13, wherein generating the one or more control actions comprises generating a notification associated with repairing or replacing the second underground cable (Burkes; Section VII. Cable Monitoring Algorithm for a Distribution Feeder; Burkes teaches determining the size of the water tree to determine if it should be replaced).

Conclusion
               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
        - Reynaud et al teaches a fault locater.
	-Weems, II et al teaches a ground fault locator.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867          

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867